DETAILED ACTION
Claims 1-20 are pending in the Instant Application.
Claims 1-20 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov et al. (“Ivanov”), United States Patent Application Publication No. 2007/0198565. 

As per claim 1, Ivanov discloses a method of generating regular expressions, comprising:
receiving, by a regular expression generator comprising one or more processors, first input data comprising one or more positive character sequences, each of the one or more positive character sequences corresponding to a positive example that is to be matched by a regular expression generated by the regular expression generator ([0052] wherein a user can select desired data element (positive examples) that is to be used to generate the regular expression); 
generating, by the regular expression generator, a first regular expression, wherein the first regular expression matches each of the one or more positive examples ([0052] wherein the examples are used to automatically generate regular expressions); 
displaying, by the regular expression generator, the first regular expression ([0053] wherein the generated regular expression is displayed in the expression view area); 
receiving, by the regular expression generator, second input data comprising one or more negative character sequences, each of the one or more negative character sequences corresponding to a negative example that is not to be matched by the regular expression generated by the regular expression generator ([0069] wherein UI allows the user to remove of output columns and [0071] wherein the UI allows for modifying selections in the data view, which are negative examples of what is to be matched (EXAMINER NOTES: while the exact terms of positive and negative examples are not used by the prior art, the equivalent is used in that the positive examples are the initial selections and the negative examples are the changes that are not to be matched by the initial regular expression since the expression is changed by the changes)); 
in response to receiving the second input data, determining whether each of the one or more negative examples matches the first regular expression that is generated based on the one or more positive examples ([0071] wherein once selections are changed in the data view, the regular expression automatically changes to match the negative changes to the data, which means that the system determines where to change which expression); and 
in response to determining that at least one of the negative examples matches the first regular expression: 
(a) determining a subsequence of characters at a location within the first regular expression to replace ([0071] wherein the modification to the data view changing the regular expressions means that characters at a location will be changed/replaced);
 (b) determining a replacement character sequence, wherein the replacement character sequence replaces the subsequence of characters at the location within the first regular expression to distinguish the one or more positive examples from the one more negative examples ([0071] wherein by modifying the regular expression to mirror the negative examples (modification of the data after the initial positive examples), the system determines where to change/replace characters in the regular expressions); andPage 2 of 14 Appl. No. 16/438,325 Amdt. dated May 2, 2022 
Response to Office Action of March 1, 2022(c) updating the first regular expression by replacing the determined subsequence of characters within the first regular expression with the replacement character sequence ([0071] wherein the first regular expression is automatically updated to match the new data view); and 
displaying, by the regular expression generator, the updated first regular expression ([0071] wherein the updated regular expression).

As per claim 2, Ivanov discloses the method of claim 1, wherein determining the subsequence of characters at the location within the first regular expression comprises: determining the location within the first regular expression ([0071] wherein by modifying the regular expression to mirror the negative examples (modification of the data after the initial positive examples), the system determines where to change/replace characters in the regular expressions);
retrieving a text fragment from each of the one or more positive examples and from each of the one or more negative examples corresponding to the location within the first regular expression ([0057] wherein by dynamically updating the data area (featuring the initial selections (positive examples)), and the modifications (negative examples since they did not match the initial regular expression) as described in [0071] the system retrieves that text when generating the regular expression); and 
determining the subsequence of characters as one or more characters at the location within the first regular expression, from which the one or more positive examples are distinguishable from the one more negative examples ([0071] wherein by modifying the regular expression to mirror the negative examples (modification of the data after the initial positive examples), the system determines where to change/replace characters in the regular expressions).

As per claim 5, Ivanov discloses the method of claim 2, wherein the determined location within the first regular expression is a mid-span location that does not correspond to a prefix portion of the first regular expression or a suffix portion of the first regular expression ([0071] wherein the data view changes, change the regular expression, thus the changes can be located anywhere, including the mid-span location such as a “sub-expression” as described in [0067] or [0068], which is neither a prefix or suffice of a regular expression).

As per claim 16, Ivanov discloses the method of claim 2, wherein determining the replacement character 2sequence comprises determining a plurality of replacement character sequences, and wherein updating the first regular expression comprises replacing the determined subsequence of 64Attorney Docket No.: 088325-1138194 (239800US) characters within the first regular expression with the plurality of replacement character 5sequences  ([0071] wherein by modifying the regular expression to mirror the negative examples (modification of the data after the initial positive examples), the system determines what characters to change/replace characters in the regular expressions).

As per claim 8, Ivanov discloses a system 1for generating regular expressions, the system comprising: a processing unit comprising one or more processors ([0085]); and 3memory storing instructions ([0088]) that, when executed by the processing unit, cause the 4system to perform the method of claim 1. Thus claim 8 is rejected for the same rationale and reasoning as claim 1. 

As per claim 9, claim 9 is the system that performs the method of claim 2 and is rejected for the same rationale and reasoning. 1As per c

1As per c
  As per claim 12, claim 12 is the system that performs the method of claim 5 and is rejected for the same rationale and reasoning. 
1As per c
 As per claim 13, claim 13 is the system that performs the method of claim 6 and is rejected for the same rationale and reasoning. 

As per claim 15, claim 15 is a product that performs the method of claim 1 and is rejected for the same rationale and reasoning. 
1AS As per 
As per claim 16, claim 16 is a product that performs the method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 19, claim 19 is a product that performs the method of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 20, claim 20 is a product that performs the method of claim 6 and is rejected for the same rationale and reasoning. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 3, 4, 7, 10, 11, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov in view of Brauer, et al. (“Brauer”), “Enabling Information Extraction by Inference of Regular Expressions from Samples Entities.”

As per claim 13, Ivanov discloses the method of claim 2, but does not disclose wherein determining the location within the first 2regular expression comprises: 3determining a first number of characters at a prefix portion of the first regular 4expression from which the one or more positive examples are distinguishable from the one more 5negative examples; 6determining a second number of characters at a suffix portion of the first regular 7expression from which the one or more positive examples are distinguishable from the one more 8negative examples; and 9selecting either the prefix portion or the suffix portion as the location within the 10first regular expression, based at least in part on whether the first number of characters or the 11second number of characters is shorter. However, Brauer teaches wherein determining the location within the first 2regular expression comprises: 3determining a first number of characters at a prefix portion of the first regular 4expression from which the one or more positive examples are distinguishable from the one more 5negative examples ([Page 1287, Col 1] wherein a ReLIE relies on both negative and positive examples and is used as a training corpus, and [Page 1288, “3.2 Prefix and Suffix Automatons”] wherein a prefix character set is generated); 6determining a second number of characters at a suffix portion of the first regular 7expression from which the one or more positive examples are distinguishable from the one more 8negative examples ([Page 1287, Col 1] wherein a ReLIE relies on both negative and positive examples and is used as a training corpus, and [Page 1288, “3.2 Prefix and Suffix Automatons”] wherein a suffix character set is generated); and 9selecting either the prefix portion or the suffix portion as the location within the 10first regular expression, based at least in part on whether the first number of characters or the 11second number of characters is shorter ([Page 1286, Col 1] wherein the minimum description length principal chooses the shorter portion).  
Both Ivanov and Brauer teach using a computer to create regular expressions from examples. One could apply the prefix or suffix selection from Brauer with the selection of positive and negative examples from Ivanov to teach the claimed invention. It would have been obvious for one of ordinary skill in the art before the effective date of the invention to combine the method of providing examples to create regular expressions in Ivanov with the prefix and suffix regular expressions in Brauer in order to determine the regular expression with the best fit based on size. 
	
As per claim 14, note the rejection of claim 3 where Ivanov and Brauer are combined. The combination teaches the method of claim 3. Brauer further teaches wherein determining the location within the first 2regular expression further comprises:  3executing a formula to determine the location within the first regular expression, 4wherein the formula weights the prefix portion over the suffix portion of the first regular 5expression ([Page 1288, Col 2] wherein the minimum description length principle is the formula).  

As per claim 17, Ivanov discloses the method of claim 1, wherein determining the replacement character 2sequence comprises:  3determining a first number of characters at the location within the first regular 4expression, and a corresponding first number of replacement character sequences each having 5the first number of characters, from which the one or more positive examples are distinguishable 6from the one more negative examples ([0071] wherein by modifying the regular expression to mirror the negative examples (modification of the data after the initial positive examples), the system determines where to change/replace characters in the regular expressions, making the them distinguishable by what is changed);  7determining a second number of characters at the location within the first regular 8expression, and a corresponding second number of replacement character sequences each having 9the second number of characters, from which the one or more positive examples are 10distinguishable from the one more negative examples([0071] wherein multiple changes are described, i.e. a second number of characters that have changed), but does not disclose 11selecting either the first number of characters or the second number of characters 12for the replacement character sequence within the first regular expression, based on (a) the sizes 13of the first and second numbers of characters, and (b) the sizes of the corresponding first and 14second numbers of replacement character sequences.  However, Brauer teaches 11selecting either the first number of characters or the second number of characters 12for the replacement character sequence within the first regular expression, based on (a) the sizes 13of the first and second numbers of characters, and (b) the sizes of the corresponding first and 14second numbers of replacement character sequences ([Page 1286, Col 1] wherein the minimum description length principal chooses the shorter portion).  
Both Ivanov and Brauer teach a computer to generate regular expressions from examples. One could apply the prefix or suffix selection from Brauer with the selection of positive and negative examples from Ivanov to teach the claimed invention. It would have been obvious for one of ordinary skill in the art before the effective date of the invention to combine the method of providing examples to create regular expressions in Ivanov with the prefix and suffix regular expressions in Brauer in order to determine the regular expression with the best fit based on size. 

As per claim 10, claim 10 is the system that performs the method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 11, claim 11 is the system that performs the method of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 14, claim 14 is the system that performs the method of claim 7 and is rejected for the same rationale and reasoning. 

As per claim 17, claim 17 is a product that performs the method of claim 3 and is rejected for the same rationale and reasoning. 

As per claim 18, claim 18 is a product that performs the method of claim 4 and is rejected for the same rationale and reasoning. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168